DETAILED ACTION
This office action is in response to the application filed on July 19, 2021.  
Claims 1-18 are currently allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an information processing device, an information processing system, and a non-transitory computer readable medium (see original disclosure, i.e. para 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Harmon et al. and Morales et al., do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and perform control in such a way that a first execution instruction that has been received and a second execution instruction that has not been received are displayed using different display modes in accordance with type information indicating types of the execution instructions constituting the aggregation, wherein the type information is determined in accordance with target types for which printing is instructed according to the execution instructions, wherein the processor performs control in such a way that frames provided for each of the target types are displayed as the types, and explanatory information indicating that the second execution instruction has not been received is displayed for a frame corresponding to the second execution instruction that has not been received”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-16, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 17, the closest prior arts of record, Harmon et al. and Morales et al., do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and perform control in such a way that a first execution instruction that has been received and a second execution instruction that has not been received are displayed using different display modes in accordance with type information indicating types of the execution instructions constituting the aggregation, wherein the type information is determined in accordance with target types for which printing is instructed according to the execution instructions, wherein the processor performs control in such a way that frames provided for each of the target types are displayed as the types, and explanatory information indicating that the second execution instruction has not been received is displayed for a frame corresponding to the second execution instruction that has not been received”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claim 18, the closest prior arts of record, Harmon et al. and Morales et al., do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and performing control in such a way that a first execution instruction that has been received and a second execution instruction that has not been received are displayed using different display modes in accordance with type information indicating types of the execution instructions constituting the aggregation, wherein the type information is determined in accordance with target types for which printing is instructed according to the execution instructions; and performing control in such a way that frames provided for each of the target types are displayed as the types, and explanatory information indicating that the second execution instruction has not been received is displayed for a frame corresponding to the second execution instruction that has not been received”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675